Citation Nr: 0938034	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
scar of the left wrist, residual to gunshot wound.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the left wrist, residual to gunshot 
wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to 
October 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
increased ratings for the residuals of a gunshot wound to the 
Veteran's left wrist, evaluated as 10 percent disabling for a 
scar and 0 percent disabling for limitation of motion.  The 
Veteran filed a notice of disagreement (NOD) in October 2004, 
and the RO issued a statement of the case (SOC) in April 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2006.

In an April 2006 rating decision, the RO increased the rating 
for the Veteran's limitation of motion of the left wrist to 
10 percent, effective February 4, 2004 (the date of the claim 
for increased rating).  As a higher rating is available for 
this disability, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher rating remains viable on appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In June 2009, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, to schedule a Board videoconference hearing.  In a 
September 2009 written statement, the Veteran's 
representative withdrew the request for the hearing, and the 
RO returned the matter to the Board for further appellate 
consideration.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC for further development.  
VA will notify the appellant when further action, on his 
part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for increased ratings is warranted.

In this case, the most recent VA examination for the 
disabilities at issue was in March 2006.  In May 2006, the 
Veteran said that his left wrist condition had continued to 
deteriorate and that he could no longer use his left hand; he 
requested a new VA examination.  In the September 2009 brief, 
the Veteran's representative also requested another VA 
examination to evaluate the current severity of the Veteran's 
left wrist disabilities.

The Board also finds that, in view of allegations of 
worsening disability since the March 2006 VA examination , 
more contemporaneous medical findings are needed to evaluate 
each of the disabilities on appeal.  See 38 C.F.R. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide a veteran with a thorough and contemporaneous medical 
examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous").  

Specifically as regards the left wrist scar, the Board notes 
that the criteria for rating scars were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54710 (Sept. 23, 2008) 
(to be codified at 38 C.F.R. § 4.118).  Hence, the 
appropriate examiner should render findings responsive to the 
revised applicable criteria for rating scars.

Accordingly, the RO should arrange for the Veteran to undergo 
VA scar and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claims 
for increased ratings.  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  In a July 
2008 statement (VA Form 21-4138), the Veteran said he had 
been receiving treatment at the Manhattan VA Medical Center 
(VAMC) since August 2007.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for the Veteran's 
left wrist from the Manhattan VAMC since August 2007, 
following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims should include consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) is 
appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manhattan VAMC all records of evaluation 
and/or treatment for the Veteran's left 
wrist since August 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims for increased 
ratings.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the Veteran's 
response expires, the RO should arrange for 
the Veteran to undergo VA scar and 
orthopedic examinations, by an appropriate 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Scar Examination:  The examiner should 
render findings pertinent the left wrist 
scar resulting from a gunshot wound, 
consistent with the revised criteria for 
evaluating scars, to include stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, is linear or nonlinear, causes 
limitation of motion, is unstable, or is 
painful on examination.

Orthopedic Examination: The examiner should 
conduct range of motion testing of the left 
wrist (expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the left wrist.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
left wrist due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion. 

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for higher 
ratings for the left wrist scar and 
limitation of motion of the left wrist.  
If the Veteran fails, without good cause, 
to report to any scheduled examination, in 
adjudicating each claim for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claims should include 
consideration of whether staged rating, 
pursuant to Hart (cited to above), is 
appropriate.  The RO's adjudication of the 
claim for higher rating for the left wrist 
scar should also include consideration of 
the revised applicable criteria, as 
appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC.  The SSOC should include 
citation to the revised criteria for 
rating scars.  The SSOC should also 
include clear reasons and bases for all 
determinations, and afford the Veteran and 
his representative an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

